Name: Commission Regulation (EC) No 2514/96 of 23 December 1996 laying down for 1997 detailed rules for the application of a tariff quota for cows and heifers other than for slaughter of certain mountain breeds originating in certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  means of agricultural production
 Date Published: nan

 31 . 12. 96 HENI Official Journal of the European Communities No L 345/39 COMMISSION REGULATION (EC) No 2514/96 of 23 December 1996 laying down for 1997 detailed rules for the application of a tariff quota for cows and heifers other than for slaughter of certain mountain breeds originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, excessively rigid mould, a second tranche should be made available to traders who are able to show that they are engaged in genuine trade of some scale with third coun ­ tries; whereas, in this connection and in order to ensure efficient management, the traders concerned must be required to have imported at least 15 head in 1996; whereas a batch of 15 animals in principle constitutes a normal load and whereas experience shows that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered genuine and viable; whereas verification of these criteria requires all applica ­ tions from the same trader to be submitted in the same Member State ; Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas in order to prevent speculation , traders no longerengaged in trade in beef and veal at 1 January 1997 should be denied access to the quota ; Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (3), and in particular Article 5 thereof, Whereas provision should be made for the arrangements to be administered by means of import licences; whereas, to that end , where necessary notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products (4), as last amended by Regulation (EC) No 2402/96 0, and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (A), as last amended by Regulation (EC) No 2051 /96 (7), detailed rules for the submission of applications and the information which should appear in applications and licences should be laid down; whereas, moreover, provision should be made for the licences to be issued after a period of consideration and subject, where necessary, to the application of a single percentage reduction ; whereas Regulations (EC) No 3066/96 and (EC) No 1926/96 provide for the opening for 1997 of a tariff quota of 5 000 cows and heifers of certain mountain breeds originating in Hungary, Poland, the Czech Republic , Slovakia, Bulgaria, Romania, Lithuania, Latvia and Estonia at customs duty of 6 % ad valorem, whereas measures for administering the importing of these animals should be laid down; whereas experience has shown that limiting imports may lead to speculative import licence applications; whereas, in order to ensure that the planned measures function properly, the greater part of the quantities available should be set aside for 'traditional ' importers of cows and heifers of certain mountain breeds; whereas, in order to avoid forcing trade relations in this product group into an Whereas experience has shown that importers do not always inform the competent authorities which issued the import licences of the number and origin of animals imported as part of a quota; whereas this information is (4) OJ No L 331 , 2. 12. 1988 , p. 1 . (') OJ No L 328 , 30 . 12 . 1995, p . 31 . (2) OJ No L 338 , 28 . 12. 1996, p. 13 . 0 OJ No L 254, 8 . 10 . 1996, p . 1 . (5) OJ No L 327, 18 . 12 . 1996, p . 14 . (") OJ No L 143, 27 . 6 . 1995, p . 35 . 0 OJ No L 274, 26 . 10 . 1996, p . 18 . No L 345/40 [ ENH Official Journal of the European Communities 31 . 12. 96 important for assessing the market situation; whereas a security relating to communication of that information should be provided for; Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , provides for customs supervision of goods released for free circulation at a reduced rate on account of their end-use; whereas the animals imported should be monitored to ensure they are not slaughtered during a certain period; whereas a security should be required to ensure compliance with the re ­ quirement for the animals not to be slaughtered ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1 . For 1997, the following tariff quota is hereby opened for animals originating in the third countries listed in Annex I : CN code (') Description Quotavolume Customs duty ex 0102 90 05 Cows and heifers other than for slaughter 5 000 6 % ex 0102 90 29 of the following mountain breeds : grey, ad valorem ex 0102 90 49 brown , yellow and mottled Simmental ex 0102 90 59 breed and Pinzgau breed ex 0102 90 69 ( 5 ) For Tanc codes: see Annex II . 2. For the purposes of this Regulation, the animals referred to in paragraph 1 shall be deemed to be not for slaughter where they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation . Derogations may, however, be granted in duly proven cases of force majeure. Member State where they are established, animals falling within the CN codes referred to in Annex II and CN code 0102 90 79 during the period 1 July 1993 to 31 December 1994 from countries which were for them third countries on 31 December 1994, or animals covered by import quotas governed by the Regulations listed in point (b) of Annex III during the period 1 January 1995 to 30 June 1996 . (b) The second part, equal to 20 % , shall be allocated among importers who can furnish proof of having imported during 1996 at least 15 live bovine animals falling within CN code 0102 from third countries . Importers must be registered for VAT purposes in a Member State . 2 . The first part of the quota shall be allocated among applicant importers in proportion to their imports of animals within the meaning of paragraph 1 (a) during the period 1 July 1993 to 30 June 1996 . 3 . The second part of the quota shall be allocated among applicant importers as referred to in paragraph ( 1 ) (b) in proportion to the quantities applied for. Import right applications must relate to :  at least 15 head, and  no more than 50 head . Article 2 1 . The quota referred to in Article 1 ( 1 ) shall be divided into two parts of 80 % , i.e. 4 000 head, and 20 %, i.e. 1 000 head . (a) The first part, equal to 80 % , shall be allocated among:  importers in the Community as constituted on 31 December 1994 who can furnish proof of having imported animals covered by the import quotas governed by the Regulations listed in Annex III in the period 1 July 1993 to 30 June 1996, and  importers in the new Member States who can furnish proof of having imported, into the (') OJ No L 302, 19 . 10 . 1992, p. 1 . 31 . 12. 96 EN Official Journal of the European Communities No L 345/41 5 . All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes IV and V in the case where applications have been lodged . Where licence applications relate to larger quantities, they shall only be given consideration subject to those ceilings . 4 . Proof of import shall be provided exclusively by means of the customs document of release for free circu ­ lation duly stamped by the customs authorities . Member States may accept copies of the abovementioned documents duly certified by the issuing authority the applicant can prove to the satisfaction of the competent authority that he was not able to obtain the original docu ­ ment. Article 3 1 . Importers who on 1 January 1997 were no longer engaged in any activity in the beef and veal sector shall not qualify for an allocation pursuant to Article 2 ( 1 ) (a). 2 . Any company formed by the merger of companies each having rights under Article 2(2) shall benefit from the same rights as the companies from which it was formed. Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted . 2 . As regards applications referred to in Article 4 (4), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 15 head per application , the allocation shall be made by drawing lots, by batches of 1 5 head, by the Member States concerned. If the remai ­ ning quantity is less than 15 head, that quantity shall constitute a single batch . Article 6 1 . Imports of the quantities allocated shall be subject to presentation of an import licence . 2 . Licence applications may be lodged only with the competent authorities in the Member State where the applicant is registered in the VAT register. 3 . Upon notification of allocation from the Commis ­ sion, import licences shall be issued at the earliest oppor ­ tunity at the request and in the name of importers who have obtained the right to import . 4 . Import licences shall be valid for 90 days from their date of issue . However, they shall expire on 31 December 1997 at the latest . 5 . Licences issued shall be valid throughout the Community. 6 . Without prejudice to this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, Article 8 (4) and the second subparagraph of Article 14(3) of Regulation (EEC) No 3719/88 shall not apply. Article 7 1 . Checks to ensure that the animals imported are not slaughtered in the four months following their release into free circulation shall be conducted in accordance with Article 82 of Regulation (EEC) No 2913/92. 2 . Without prejudice to Regulation (EEC) No 2913/92, importers shall lodge a security of ECU 1 280 per tonne with the competent customs authorities to ensure compli ­ ance with the obligation not to slaughter the animals . Article 4 1 . Applications for the right to import may be presented only in the Member State in which the appli ­ cant is registered in the national VAT register. 2 . Only one application may be lodged by each appli ­ cant . Applications shall relate to one part of the quota only. Where an applicant lodges more than one application , all applications from that person shall be inadmissible . 3 . For the purposes of Article 2(1 ) (a), importers shall present the applications for the right to import to the competent authorities together with the proof referred to in Article 2(4) by 27 July 1997 at the latest . After verification of the documents presented, Member States shall forward to the Commission , by 9 February 1997 at the latest, the list of importers who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during the period referred to in Article 2 (2). 4 . For the purposes of Article 2(l)(b), applications for the right to import must be lodged by importers by 27 January 1997 at the latest, together with the proof referred to in Article 2 (4). After verification of the documents presented, Member States shall forward to the Commission, by 9 February 1997 at the latest, the list of applicants and the quantities requested . No L 345/42 IEN Official Journal of the European Communities 31 . 12. 96 Such securities shall be released immediately where proof is furnished to the customs authorities concerned to the effect that the animals : (a) have not been slaughtered within four months of the date of their release for free circulation, or (b) have been slaughtered within that time for reasons of force majeure or for health reasons or have died as a result of disease or an accident . Article 8 Licence applications and licences shall contain the fol ­ lowing entries : (a) in section 8 , the indication of the countries listed in Annex I; licences shall carry with them an obligation to import from one or more of the countries indi ­ cated; (b) in section 16 , the CN codes set out in Annex II; (c) in section 20 , one of the following: inform the competent authority which issued the import licence of the number and origin of the animals . That authority shall communicate the information in question to the Commission at the beginning of each month . Article 10 1 . Upon submission of a licence application , importers shall establish a security to cover the import licence of ECU 25 per head in derogation from Article 4 of Regula ­ tion (EC) No 1445/95 and a security of ECU 2 per head to cover the communication of the information referred to in Article 9 of this Regulation . 2 . The security relating to the communication shall be released if the information is communicated to the competent authority within the period specified in Article 9 for animals covered by that communication . If no communication is made , the security shall be forfeited . A decision to release this security shall be taken simul ­ taneously with the decision to release the security covering the import licence . Article 11 The animals shall qualify for the duties referred to in Article 1 on presentation of an EUR 1 movement certifi ­ cate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements and Protocol 3 annexed to the free-trade Agreements . Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997.  Razas de montaÃ ±a [Reglamento (CE) n ° 25 1 4/96]  Bjergracer (forordning (EF) nr. 2514/96)  HÃ ¶henrassen (Verordnung (EG) Nr. 2514/96)  Ã Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2514/961  Mountain breeds (Regulation (EC) No 2514/96)  Races de montagne [rÃ ¨glement (CE) n0 2514/96]  Razze di montagna [regolamento (CE) n . 2514/96]  Bergrassen (Verordening (EG) nr . 2514/96)  RaÃ §as de montanha [Regulamento (CE) n ? 2514/96]  Vuoristorotuja [Asetus (EY) N:o 2514/96]  Bergraser (fÃ ¶rordning (EG) nr 2514/96). Article 9 No later than three weeks after the importation of the animals specified in this Regulation , the importer shall This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission 31 . 12. 96 EN Official Journal of the European Communities No L 345/43 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia ANNEX II Tanc codes CN codes Taric codes ex 0102 90 05 0102 90 05*20 * 40 ex 0102 90 29 0102 90 29*20 * 40 ex 0102 90 49 0102 90 49*20 * 40 ex 0102 90 59 010290 59*11 * 19 * 31 * 39 ex 0102 90 69 010290 69*10 I * 30 ANNEX III Regulations referred to in Article 2 ( 1 ) (a) Council Regulations : (EEC) No 1918/93 (OJ No L 174, 17 . 7 . 1993, p. 3) (EEC) No 1919/93 (OJ No L 174, 17 . 7 . 1993, p . 10) (b) Council Regulation : (EC) No 1800/94 (OJ No L 184, 23 . 7 . 1994, p . 20) Commission Regulations : (EC) No 1485/95 (OJ No L 145, 29 . 6 . 1995, p . 52) (EC) No 2483/95 (OJ No L 256, 26 . 10 . 1995, p. 13) (EC) No 207/96 (OJ No L 27, 3 . 2 . 1996, p . 9 ) No L 345/44 EN Official Journal of the European Communities 31 . 12. 96 ANNEX IV EC Fax No (32 2) 296 60 27 / (32 2) 295 36 13 Application of Article 2(1 ) (a) of Regulation (EC) No 2514/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT RIGHTS APPLICATION Date : Period: Member State : Serial number Applicant (name and address) Quantity (head) imported from1 July 1993 to 30 June 1996 Total Member State : Fax No Tel .: 31 . 12 . 96 EN Official Journal of the European Communities No L 345/45 ANNEX V EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 ( 1 ) (b) of Regulation (EC) No 2514/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT RIGHTS APPLICATION Date : Period: Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel .: